DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered.

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Alisha Feustel (Reg. No. 58,122) on 08/04/22.
The application has been amended as follows: 
	For the claims:
1. (Twice-Currently Amended) An integrated circuit (IC) package support,
comprising:
a layer of dielectric material;
a conductive pad at least partially on a top surface of the layer of dielectric material, wherein the conductive pad is undercut proximate to the top surface of the layer of dielectric material, and wherein a depth or width of a portion of conductive pad with the undercut is less than a depth or width of a portion of the conductive pad without the undercut; and
a layer of material on side surfaces of the conductive pad, wherein the layer of material does not extend onto the top surface of the layer of dielectric material, does not extend onto a bottom surface of the conductive pad, and does not extend onto the undercut proximate to the top surface of the layer of dielectric material, and wherein the material has a thickness on the side surfaces of the conductive pad between 200 nanometers and 400 nanometers; and
a conductive via in conductive contact with a top surface of the conductive pad, wherein the layer of material is not present on side surfaces of the conductive via.
3. (Cancelled). 
7. (Cancelled).
8. (Currently-Amended) The IC package support of claim [[7]] 1, wherein the layer of material is a first layer of nitride material, the IC package support further includes a second layer of nitride material on the first layer of nitride material on the side surfaces of the conductive pad, and the second layer of nitride material extends onto side surfaces of the conductive via.

11. (Twice-Currently Amended) A computing device, comprising:
an integrated circuit (IC) package including an IC package support, wherein the IC package support includes a layer of dielectric material and a conductive line at least partially on a top surface of the layer of dielectric material, wherein the conductive line is undercut proximate to a bottom surface of the conductive line, and wherein a depth or width of a portion of the conductive line with the undercut is less than a depth or width of a portion of the conductive line without the undercut, and a protective layer on side surfaces of the conductive line, wherein the protective layer has a thickness on the side surfaces of the conductive line between 200 nanometers and 400 nanometers, wherein the protective layer does not extend onto the undercut, and wherein the protective layer does not extend onto top surfaces and bottom surfaces of the conductive line; and
a circuit board coupled to the IC package.

15-19. (Cancelled). 

20. (Twice-Currently Amended) An integrated circuit (IC) package support,
comprising:
a layer of dielectric material;
a conductive pad at least partially on a top surface of the layer of dielectric material, wherein the conductive pad is undercut proximate to the top surface of the layer of dielectric material, and wherein a depth or width of a portion of conductive pad with the undercut is less than a depth or width of a portion of the conductive pad without the undercut; and
a layer of material on side surfaces of the conductive pad, wherein the layer of material does not extend onto a top surface and a bottom surface of the conductive pad, and does not extend onto the undercut proximate to the top surface of the layer of dielectric material, and wherein the material has a thickness on the side surfaces of the conductive pad between 200 nanometers and 400 nanometers; and
a conductive via in conductive contact with the top surface of the conductive pad, wherein the layer of material is not present on side surfaces of the conductive via.

21. (Cancelled).
22. (Currently-Amended) The IC package support of claim [[21]] 20, wherein the conductive via has tapered side surfaces with an angle that is less than 80 degrees.
23. (Currently-Amended) The IC package support of claim [[21]] 20, wherein the conductive via has tapered side surfaces with an angle that is greater than 80 degrees.

Allowable Subject Matter
Claims 1-2, 5-6, 8-14, 20, 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to remarks and claimed amendments made in Applicant’s Amendment filed on 07/08/22, and further with claimed amendments as above, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848